FILED
                            NOT FOR PUBLICATION                              MAY 29 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GREGORY LYNN NORWOOD,                             No. 13-15163

               Plaintiff - Appellant,             D.C. No. 1:08-cv-00172-ROS

  v.
                                                  MEMORANDUM*
M. ROBINSON, Correctional Officer; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Roslyn O. Silver, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       California state prisoner Gregory Lynn Norwood appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

prison officials confiscated his property in retaliation for filing a grievance. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Brodheim v. Cry,

584 F.3d 1262, 1267 (9th Cir. 2009). We affirm.

      The district court properly granted summary judgment because Norwood

failed to raise a genuine dispute of material fact as to whether the confiscation of

his property was not reasonably related to legitimate penological interests. See id.

at 1269 (setting forth elements of a retaliation claim in the prison context); Pratt v.

Rowland, 65 F.3d 802, 806-07 (9th Cir. 1995) (deference should be afforded to

prison officials in evaluating proffered “legitimate penological” goals); see also

Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1061 (9th Cir.

2011) (“To survive summary judgment, a plaintiff must set forth non-speculative

evidence of specific facts, not sweeping conclusory allegations.”).

      Norwood’s contention that the applicable prison regulation requiring

confiscation of his property was “illegal” is unpersuasive.

      AFFIRMED.




                                           2                                     13-15163